Case 1:18-cv-00356-JDL Document 79 Filed 10/31/19 Page 1 of 1                 PageID #: 450



                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE

DANIELLE KITCHIN, et al.,                  )
                                           )
       Plaintiffs                          )
                                           )
v.                                         )       1:18-cv-00356-JDL
                                           )
RANDALL LIBERTY, et al.,                   )
                                           )
       Defendants

                                PROCEDURAL ORDER

       On October 30, 2019, the Court conducted a telephonic hearing at Plaintiffs’

request to discuss their attempts to serve Amanda Paine, who is named as a defendant in

the Second Amended Complaint. The deadline to serve Ms. Paine is October 30, 2019.

       For the reasons stated on the record, the Court extends the time for Plaintiffs to serve

Ms. Paine to a date to be established upon review of the status report to be filed in

accordance with this order. On or about December 31, 2019, Plaintiffs shall file a status

report regarding their efforts to serve Ms. Paine. Although Plaintiffs have not served Ms.

Paine, the matter shall proceed with discovery.         The Court will issue an amended

scheduling order to govern the future course of the case.

                                               NOTICE

      Any objections to this order shall be filed in accordance with Federal Rule of Civil
Procedure 72.

                                                   /s/ John C. Nivison
Dated this 31st day of October, 2019.              U.S. Magistrate Judge
